Citation Nr: 9930508	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  94-30 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
flat feet, on appeal from the initial grant of service 
connection.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1985 to 
February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, in pertinent part, granted service 
connection for flat feet, with assignment of a zero percent 
(noncompensable) disability rating.  The veteran currently 
resides within the jurisdiction of the RO in St. Petersburg, 
Florida.

In December 1996 the Board remanded this claim for additional 
evidentiary development.  The RO complied with the Board's 
Remand instructions to the extent possible; therefore, this 
matter is ready for appellate review.


FINDING OF FACT

The veteran failed to report for VA examinations scheduled in 
conjunction with his claim for a higher rating and has made 
no showing of good cause.


CONCLUSION OF LAW

The veteran's failure to report for VA examination requires 
that his claim for a compensable disability rating for 
bilateral flat feet be denied.  38 U.S.C.A. § 501(a) (West 
1991); 38 C.F.R. § 3.655(a), (b) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records showed treatment for 
pes planus and plantar fasciitis, and VA physical examination 
in April 1993 showed mild bilateral flat feet with no other 
foot abnormalities.  A June 1993 rating decision, inter alia, 
granted service connection for bilateral flat feet, with 
assignment of a zero percent disability rating.

The veteran argued in his substantive appeal that his flat 
feet were not corrected by arch supports, and a December 1996 
Board decision remanded this claim to provide him another VA 
examination.  In February 1997, the RO sent a letter to the 
veteran requesting information on any medical treatment that 
he had received for his flat feet since his separation from 
service.  No response was received.  The veteran was 
scheduled for examination in May 1997, but he canceled his 
appointment.  It was noted that he was in Georgia, and he 
indicated that he would call the RO in St. Petersburg to 
"open again."  

In December 1998, the RO sent a letter to the veteran 
informing him that he had not contacted the RO, but his 
pending appeal needed to be resolved.  He was told that he 
would be given another opportunity to report for examination.  
He was informed that it was his responsibility to appear for 
the scheduled examination and that failure to report may 
cause the RO to deny his claim.  The veteran again failed to 
report for VA examination.

Where the evidence of record does not reflect the current 
state of a claimant's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the RO scheduled the veteran for two VA 
examinations, as detailed above, and he failed to report for 
each examination.  While VA has a duty to assist the veteran 
in the development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (aff'd on reconsideration, 1 Vet. App. 406 (1991)).  
In this case, the Board finds that based on the failed 
attempt to provide the veteran a necessary VA examination, VA 
has done everything reasonably possible to assist him.  
38 U.S.C.A. § 5107(a) (West 1991).  Further development in 
this case and further expending of VA's resources is not 
warranted.

Where entitlement to a benefit cannot be established without 
a current VA examination and a claimant, without good cause, 
fails to report for such examination, action will be taken 
depending on the type of claim pending.  38 U.S.C.A. § 501(a) 
(West 1991); 38 C.F.R. § 3.655(a) (1999).  When a claimant 
fails to report for an examination scheduled in conjunction 
with a claim for an increase, the claim shall be denied.  
38 C.F.R. § 3.655(b) (1999).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant or death of an immediate family member.  38 C.F.R. § 
3.655(a) (1999).

The veteran's pending claim is a claim for a higher rating 
for his service-connected flat feet.  A thorough, current VA 
examination is necessary in order to evaluate the severity of 
this disability and obtain the information necessary to rate 
this disability, especially since he argued that the VA 
examination conducted in 1993 did not accurately reflect his 
level of disability.  The veteran has clearly failed to 
cooperate with the RO's attempt to afford him the necessary 
VA examination.  The veteran's cooperation in reporting for 
examination is crucial to the fair and thorough adjudication 
of his claim.  
 
The veteran has not presented any evidence of good cause for 
failing to report for the various scheduled VA examinations.  
In fact, there has been no contact from the veteran in over 
two years.  VA fulfilled its duty by scheduling the veteran 
for VA examinations and notifying him of same and of the 
consequences of failure to report for examination.  In the 
particular circumstances of this case, it would be pointless 
to remand the veteran's claim a second time since the veteran 
clearly has no intention of pursuing his claim at this time. 

Accordingly, the Board concludes that based on the veteran's 
failure to report for the examinations scheduled in 
conjunction with his claim for a higher rating, his claim 
must be denied.  38 C.F.R. § 3.655 (1999).  In this case, the 
facts are not in dispute, and application of the law to the 
facts is dispositive.  Where there is no entitlement under 
the law to the benefit sought, the appeal must be terminated.  
See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Entitlement to a compensable disability rating for bilateral 
flat feet is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

